Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 7, 2020

                                     No. 04-19-00339-CR

                                   Lucio HERNANDEZ Jr.,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR3904W
                          Honorable Frank J. Castro, Judge Presiding


                                        ORDER
        On November 5, 2019, the clerk of this court sent a letter to the court reporter, Monica
Crawford, notifying her that the reporter’s record was overdue. On December 17, 2019, Ms.
Crawford filed a notification of late record stating the reason she had not filed the reporter’s
record in this appeal was because she had not been contacted by appellant’s counsel to produce
the record. On December 23, 2019, we ordered appellant’s counsel to request the preparation of
the reporter’s record from the court reporter on or before December 31, 2019. On December 29,
2019, appellant’s counsel filed a written request for the preparation of the reporter’s record.

       We ORDER Ms. Crawford to file the reporter’s record on or before February 10, 2020.


                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court